—In an action to recover the reasonable value of work, labor and services, defendant appeals from a judgment of the Supreme Court, Suffolk County, entered June 23, 1975, in favor of plaintiff, after a nonjury trial. Judgment affirmed, with costs. There was in this case a factual dispute which the trial court resolved in plaintiff’s favor. That finding by the trier of the facts has support in the record and should not be lightly disturbed. Martuscello, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.